Case: 1:18-cv-00470-SJD-KLL Doc #: 37 Filed: 08/13/19 Page: 1 of 1 PAGEID #: 119
Case: 1:18-cv-00470-SJD-KLL Doc #: 36-1 Filed: 08/12/19 Page: 1 of 1 PAGEID #: 118

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
CINCINNATI DIVISION

TRUSTEE MARK GREENBERGER, CASE NO. 1:18--CV-00470-SJD-KLL
Plaintiff,
--. uwvue, ORDER GRANTING

)
)
)
).
Vs. ) JOINT MOTION FOR EXTENSION TO
) FILE DISPOSITIVE MOTIONS
)
)
)

USAA SAVINGS BANK,

Defendant.

After consideration, the Court GRANTS the parties’ Joint Motion for Extension to File
Dispositive Motions. The parties shall file their respective dispositive motions on or before August

29, 2019.

IT IS SO ORDERED.

ENTERED this /, 4 day of August, 2019.

UNITED STATES DISTRICT COURT JUDGE

12579593 v1
